Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                                  FILED
                                                                     Jan 04 2012, 9:02 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                                   CLERK
                                                                           of the supreme court,
 collateral estoppel, or the law of the case.                              court of appeals and
                                                                                  tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

BRADLEY A. ROZZI                                      GREGORY F. ZOELLER
Hillis, Hillis, Rozzi & Knight                        Attorney General of Indiana
Logansport, Indiana
                                                      KARL M. SCHARNBERG
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

SANTOS ULLOA,                                         )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 09A05-1107-CR-358
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                        APPEAL FROM THE CASS SUPERIOR COURT
                           The Honorable Richard Maughmer, Judge
                               Cause No. 09D02-1102-CM-66


                                           January 4, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         Santos Ulloa appeals his conviction of Public Intoxication,1 a class B misdemeanor.

Ulloa presents two issues for review, which we consolidate and restate as whether the

evidence was sufficient to support his conviction.

         We affirm.

         On February 5, 2011, Sergeant Carlos Leal of the Logansport Police Department

initiated an OWI traffic stop of a vehicle in which Ulloa was the passenger. The driver

exited the vehicle and Sgt. Leal learned that he did not have a valid driver’s license and he

was taken into custody. Sgt. Leal went to the passenger side and asked Ulloa to exit the

vehicle. Sgt. Leal could smell alcohol on Ulloa’s breath and the officer noted that Ulloa’s

eyes were red and glassy and his speech was slow and slurred. Ulloa was unable to tell the

officer where he (i.e., Ulloa) lived. Ulloa told the officer that he had “consumed a few beers

that night.” Transcript at 6. Based upon these observations, Sgt. Leal arrested Ulloa for

public intoxication. Ulloa was tried in a bench trial and found guilty as charged. The court

imposed a sentence that did not include jail time or probation, but instead required Ulloa to

undergo a drug and alcohol evaluation and pay a $250 drug and alcohol program fee, plus

$164.00 in court costs.

         Ulloa presents two issues for review, one claiming that the court used the incorrect

definition of “intoxication” as that term is used in I.C. § 7.1-5-1-3 and the other that the

evidence proving intoxication was not sufficient. The former claim is that the court should

have applied the definition of “intoxication” utilized in Title 9 cases, i.e., those involving

OWI charges, which includes the element of impairment. See Ind. Code Ann. § 9-13-2-86

1
    Ind. Code Ann. § 7.1-5-1-3 (West, Westlaw through end of 2011 1st Regular Sess.).
                                                   2
(West, Westlaw through end of 2011 1st Regular Sess.) (“‘[i]ntoxicated’ means under the

influence of alcohol … so that there is an impaired condition of thought and action and the

loss of normal control of a person’s faculties”). “Intoxicated” is not defined in I.C. § 7.1-5-1-

3, but the trial court opined that the definition in this provision did not include the element of

impairment. In short, Ulloa contends that the trial court erroneously convicted him without

proof of impairment. Accepting for the sake of argument that a conviction for public

intoxication under I.C. § 7.1-5-1-3 does require such proof, the evidence was sufficient even

under the standard set out in I.C. § 9-13-2-86.2

        Ulloa contends the evidence was insufficient to prove the element of intoxication

under I.C. § 7.1-5-1-3.

        When reviewing the sufficiency of the evidence needed to support a criminal
        conviction, we neither reweigh evidence nor judge witness credibility. Henley
        v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We consider only the evidence
        supporting the judgment and any reasonable inferences that can be drawn from
        such evidence.” Id. We will affirm if there is substantial evidence of
        probative value such that a reasonable trier of fact could have concluded the
        defendant was guilty beyond a reasonable doubt. Id.

Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

        Our courts have held that the element of impairment under Title 9 can be established

by evidence of the following: “(1) the consumption of a significant amount of alcohol; (2)




2
 We note that the trial court was less convinced than we are on this point. The court stated, “if you show me
that impairment is a requirement under current Indiana law as it relates to the PI statute then I may find in
favor of the defendant.” Transcript at 24. Having read the transcript, it is clear to us that the trial court’s
reservations about the evidence are not related to factual matters, but instead to the legal standard to be
applied thereto.

                                                      3
impaired attention and reflexes; (3) watery or bloodshot eyes; (4) the odor of alcohol on the

breath; (5) unsteady balance; and (6) slurred speech.” Outlaw v. State, 918 N.E.2d 379, 381

(Ind. Ct. App. 2009) opinion adopted, 929 N.E.2d 196 (Ind. 2010) (quoting Fought v. State,

898 N.E.2d 447, 451 (Ind. Ct. App. 2008)). In the instant case, the State’s evidence

demonstrated that at the time of his arrest, Ulloa had bloodshot eyes, the “strong” odor of

alcohol on his breath, and slurred speech. Transcript at 5. He acknowledged that he had

consumed “a few beers” earlier that evening. Id. at 6. Moreover, he could not provide Sgt.

Leal with a home address, which the officer attributed to Ulloa’s intoxication. This evidence

was sufficient to prove impairment even under the more exacting standard utilized in Title 9

cases. See, e.g., Vanderlinden v. State, 918 N.E.2d 642 (Ind. Ct. App. 2009) (the evidence

of intoxication was deemed sufficient where officer smelled alcohol on the defendant’s

breath, the defendant’s eyes were red, and she failed the one field sobriety test administered

by the arresting officer), trans. denied. Ulloa’s argument to the contrary amounts to a request

for this court to reweigh the evidence, which we will not do. Bailey v. State, 907 N.E.2d

1003.

        Judgment affirmed.

RILEY, J., and MATHIAS, J., concur.




                                              4